STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 24, 2018
               Plaintiff-Appellee,

v                                                                    No. 336263
                                                                     Wayne Circuit Court
NICHOLAS MATTHEW ROSS,                                               LC No. 16-006612-01-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

PER CURIAM.

        Defendant appeals as of right his three jury trial convictions of first-degree criminal
sexual conduct (CSC I), MCL 750.520b(1)(a) (person under 13 and defendant 17 years of age or
older). Defendant was sentenced to 25 to 38 years’ imprisonment for each conviction. We
affirm defendant’s convictions and sentences, but vacate the late penalty assessed by the trial
court, and remand for entry of a corrected judgment of sentence.

                                      I. RELEVANT FACTS

        This case arises out of defendant’s sexual abuse of the then seven-year-old daughter of
his former girlfriend. At the time of their relationship, defendant lived with his former girlfriend
and her two daughters. The victim reported that during times where her mother had left her
alone with defendant, defendant had “licked her pee-pee.” The victim did not reveal the abuse to
her mother until after defendant had moved out. The victim’s mother did not report the abuse to
the police at that time because the victim did not want to talk about it and defendant no longer
lived in the home. However, the victim’s mother did tell several friends.

        Approximately three years later, the victim revealed the abuse during a Kids-TALK
interview relating to allegations of abuse by one of her mother’s subsequent boyfriends who had
also lived in the home. During that interview, the victim stated that she would sit on the couch in
the living room with her knees in the air and defendant would pull down her pants and
underwear and lick her “private,” which she explained was the area she used to go to the
bathroom. The victim indicated that defendant had touched her more than two times while her
mother was at work.




                                                -1-
                            II. DEFENDANT’S BRIEF ON APPEAL

                                  A. JUDICIAL MISCONDUCT

       Defendant first argues that he was denied the constitutional right to a fair trial by the trial
judge’s misconduct in instructing the jury that the victim would be testifying truthfully. We
disagree.

        Defendant failed to preserve this issue by objecting to the trial judge’s instruction
regarding the victim’s testimony. People v Sardy, 216 Mich. App. 111, 117-118; 549 NW2d 23
(1996). Although “[t]he question whether judicial misconduct denied defendant a fair trial is a
question of constitutional law that this Court reviews de novo[,]” People v Stevens, 498 Mich.
162, 168; 869 NW2d 233 (2015), because defendant failed to preserve this issue, our review is
for plain error affecting defendant’s substantial rights. People v Carines, 460 Mich. 750, 763-
764; 597 NW2d 130 (1999). As our Supreme Court announced in Carines,

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. It is the defendant rather than the Government who bears the burden
       of persuasion with respect to prejudice. Finally, once a defendant satisfies these
       three requirements, an appellate court must exercise its discretion in deciding
       whether to reverse. Reversal is warranted only when the plain, forfeited error
       resulted in the conviction of an actually innocent defendant or when an error
       seriously affect[ed] the fairness, integrity or public reputation of judicial
       proceedings’ independent of the defendant’s innocence. [Id. (citations and
       quotation marks omitted).]

         Prior to beginning her trial testimony, the victim, who was still a young child at the time
of trial, swore to tell the truth. The trial judge then asked the victim if she knew the difference
between telling the truth and telling a lie, and she responded that she did. The victim agreed that
telling a lie was a bad thing and she agreed that she would tell the truth. The trial judge then
instructed the jury as follows:

               Now, ladies and gentlemen, the reason I asked the child those questions is
       that a child under the age of 12 really, cannot swear to tell the truth as we would
       normally associate with it. But that’s the reason I asked her whether or not she
       knew the difference between telling the truth and telling a lie. So now I’m telling
       you that the child has agreed that she’s going to speak the truth. So, please
       continue.

Defendant argues that this instruction was improper because the judge vouched for the credibility
of the victim and invaded the province of the jury by finding that the victim would testify
truthfully.



                                                 -2-
                A trial judge’s conduct deprives a party of a fair trial if a trial judge’s
       conduct pierces the veil of judicial impartiality. A judge’s conduct pierces this
       veil and violates the constitutional guarantee of a fair trial when, considering the
       totality of the circumstances, it is reasonably likely that the judge’s conduct
       improperly influenced the jury by creating the appearance of advocacy or
       partiality against a party.

               This inquiry requires a fact-specific analysis. A single inappropriate act
       does not necessarily give the appearance of advocacy or partiality, but a single
       instance of misconduct may be so egregious that it pierces the veil of impartiality.
       Ultimately, the reviewing court should not evaluate errors standing alone, but
       rather consider the cumulative effect of the errors.

               These errors must be considered within the context of a given case, i.e.,
       the totality of the circumstances, to determine whether the judge demonstrated the
       appearance of advocacy or partiality on the whole. In evaluating the totality of
       the circumstances, the reviewing court should inquire into a variety of factors,
       including the nature of the judicial conduct, the tone and demeanor of the trial
       judge, the scope of the judicial conduct in the context of the length and
       complexity of the trial and issues therein, the extent to which the judge’s conduct
       was directed at one side more than the other, and the presence of any curative
       instructions. [Stevens, 498 Mich. at 170-172 (citations and quotation marks
       omitted).]

        In People v Houghteling, 183 Mich. App. 805, 809; 455 NW2d 440 (1990), this Court
explained that “[i]t is not error for the judge to examine the child witness in front of the jury to
determine the child’s competency to testify.” This Court further concluded that there was no
prejudice to the defendant in that case based on the exchange between the trial court and the
child in which the trial court ruled that “the witness may testify in these proceedings based upon
her promise to tell the truth.” Id. at 809, n 2.

         The trial judge’s conduct in this matter is extremely similar to the trial judge’s conduct in
Houghteling. In Houghteling, the trial judge told the jury that the victim had “promise[d] to tell
the truth,” and, in this case, the judge told the jury that the victim had “agreed that she’s going to
speak the truth.” See Houghteling, 183 Mich. App. at 809 n 2. Contrary to defendant’s assertion,
the trial judge did not vouch for the victim’s credibility or make a finding that the victim would
in fact tell the truth - the judge only stated that she had agreed to do so. Further, the trial judge’s
statement was consistent with M Crim JI 5.9, which provides: “For a witness who is a [young]
child, a promise to tell the truth takes place of an oath to tell the truth.” Moreover, the trial judge
instructed the jury that “[if] you believe that I have an opinion about how you should decide this
case, you must pay no attention to that opinion.” “It is well established that jurors are presumed
to follow their instructions.” People v Graves, 458 Mich. 476, 486; 581 NW2d 229 (1998).
Therefore, the trial court judge’s statement did not pierce the veil of judicial impartiality or deny




                                                 -3-
defendant a fair trial. 1   Accordingly, defendant fails to establish plain error affecting his
substantial rights.

                            B. ASSESSMENT OF LATE PENALTY

       Next, defendant argues the trial court lacked statutory authority to impose a $260 late
penalty where a due date for the penalties, fees, and costs was not provided on defendant’s
judgment of sentence. We agree.

        Again, defendant failed to preserve this issue by challenging the imposition of the late
penalty at the time it was imposed. See People v Jackson, 483 Mich. 271, 292 n 18; 769 NW2d
630 (2009) (stating that strictly legal challenges to the imposition of fees and costs under MCL
769.1k must be made when the trial court imposes the fee or will be considered unpreserved).
Although the late penalty was imposed after sentencing, defendant could have filed a motion in
the trial court challenging the imposition of the fee.2 Therefore, we review this constitutional
issue for plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764.

       MCL 600.4803(1) provides:

               A person who fails to pay a penalty, fee, or costs in full within 56 days
       after that amount is due and owing is subject to a late penalty equal to 20% of the
       amount owed. The court shall inform a person subject to a penalty, fee, or costs
       that the late penalty will be applied to any amount that continues to be unpaid 56
       days after the amount is due and owing. Penalties, fees, and costs are due and
       owing at the time they are ordered unless the court directs otherwise. The court
       shall order a specific date on which the penalties, fees, and costs are due and
       owing. If the court authorizes delayed or installment payments of a penalty, fee,
       or costs, the court shall inform the person of the date on which, or time schedule
       under which, the penalty, fee, or costs, or portion of the penalty, fee, or costs, will
       be due and owing. A late penalty may be waived by the court upon the request of
       the person subject to the late penalty.

        The register of actions provided by defendant on appeal supports defendant’s claim that a
20% late penalty was imposed against him. Under the section titled “Financial Information,” it
indicates that, on January 24, 2017, a “Transaction Assessment” of $260 was imposed. Although
the assessment is not expressly referred to as a “late penalty,” as defendant argues, the amount


1
  With regard to the other factors, there is no indication that the judge’s tone exhibited hostility
or bias and defendant only alleges this one instance of misconduct, so the number of judicial
interventions and whether there was an imbalance is not relevant. See Stevens, 498 Mich. at 175-
177.
2
  Additionally, we note that defendant failed to file a request for waiver under MCL 600.4803(1).
Because defendant does not argue the late penalty should be waived, but rather there was no
statutory authority to impose the fine, we address his claim on the merits.


                                                -4-
imposed ($260) was exactly 20% of defendant’s court costs, which were $1,300. Therefore,
there appears to be sufficient evidence that a 20% late penalty under MCL 600.4803(1) was
imposed against defendant.

        We agree with defendant’s contention that the imposition of this late fee was
unauthorized. The trial court left blank the due date for the penalties, fees, and costs on the
judgment of sentence. Because the judgment of sentence did not assign a “specific date on
which the penalties, fees, and costs are due and owing,” the 56-day period never elapsed. MCL
600.4803(1). Therefore, the trial court lacked authority to impose the late penalty under the
statute. Accordingly, we vacate the $260 penalty imposed by the trial court, and remand for the
trial court to enter a corrected judgment of sentence that specifies a due date for the ordered costs
and fees. 3

                   III. DEFENDANT’S STANDARD 4 BRIEF ON APPEAL

      Defendant also raises several additional arguments in his Standard 4 brief on appeal.
Although we do not find any to be meritorious, each is addressed herein.

                                        A. MCL 750.520H

        In his Standard 4 brief on appeal, defendant argues that MCL 750.520h denied him the
right to a fair trial by depriving him of the presumption of innocence and impermissibly shifting
the burden of proof to him. Defendant further argues that MCL 750.520h denied him his right to
a fair trial and his Sixth Amendment right to the effective assistance of counsel because it
prohibited defense counsel from putting the prosecution’s case to a meaningful adversarial test.
We disagree.

        Defendant failed to raise these issues in the trial court, and therefore they are
unpreserved. People v Heft, 299 Mich. App. 69, 78; 829 NW2d 266 (2012). However, we will
review unpreserved constitutional issues for plain error affecting the defendant’s substantial
rights. People v Henry (After Remand), 305 Mich. App. 127, 152; 854 NW2d 114 (2014).

       In People v Boomer, 250 Mich. App. 534, 538; 655 NW2d 255 (2002), this Court stated:

               [T]his Court adheres to the well-established rule that a statute is presumed
       to be constitutional and is so construed unless its unconstitutionality is clearly
       apparent. The fact that a statute may appear undesirable, unfair, unjust, or
       inhumane does not of itself render a statute unconstitutional and empower a court
       to override the Legislature. The Legislature, not the courts, should address
       arguments that a statute is unwise or results in bad policy. The party challenging
       the constitutionality of a statute bears the burden of proving its invalidity.
       [Citations omitted.]


3
  We note that MCL 769.1k(5) provides that the trial court “may provide for the amounts
imposed under this section to be collected at any time.”


                                                -5-
“To determine whether a statute violates due process, the pertinent issue is whether the statute
bears a reasonable relation to a permissible legislative objective.” In re Hamlet (After Remand),
225 Mich. App. 505, 521; 571 NW2d 750 (1997), overruled in part on other grounds by In re
Trejo, 462 Mich. 341, 353 n 10; 612 NW2d 407 (2000).

        MCL 750.520h provides that “[t]he testimony of a victim need not be corroborated in
prosecutions under [MCL 750.520b and MCL 750.520g].” Defendant argues that this non-
corroboration rule deprived him of the presumption of innocence and shifted the burden of proof
to him. However, we conclude that contrary to defendant’s assertions, there is nothing in the
statutory language that affects the presumption of innocence or the prosecution’s burden of
proving the defendant’s guilt beyond a reasonable doubt. Further, there is nothing in MCL
750.520h that prevents defendant from attacking the credibility of the victim on cross-
examination.

        Moreover, this Court has stated that the “anti-corroboration rule” “is designed to permit a
verdict to withstand a challenge to the sufficiency of the evidence in a case in which the only
testimony against the defendant is that of the complainant.” People v Norwood, 70 Mich. App.
53, 57; 245 NW2d 170 (1976). MCL 750.520h is reasonably related to this permissible
legislative objective and, therefore, does not violate due process. See Hamlet, 225 Mich. App. at
521. Accordingly, defendant fails to overcome the presumption that the statute is constitutional.
See People v Yanna, 297 Mich. App. 137, 146; 824 NW2d 241 (2012) (“Statutes are presumed to
be constitutional unless their unconstitutionality is clearly apparent and must be construed as
constitutional if possible.”).

         Finally, with respect to defendant’s claim that MCL 750.520h violates defendant’s Sixth
Amendment right to the effective assistance of counsel by prohibiting defendant from putting the
prosecution’s case to a meaningful adversarial test, we again note that MCL 750.520h does not
prevent a defendant from cross-examining the victim. As stated by the Supreme Court of the
United States in United States v Cronic, 466 U.S. 648, 659; 104 S. Ct. 2039; 80 L. Ed. 2d 657
(1984), “if counsel entirely fails to subject the prosecution’s case to meaningful adversarial
testing, then there has been a denial of Sixth Amendment rights that makes the adversary process
itself presumptively unreliable.” No such harm exists here. Through cross-examination of the
victim, the prosecution’s case may be put to a meaningful adversarial test. For example, in this
case, trial counsel had the opportunity to cross-examine the victim and, therefore, put the
prosecution’s case to a meaningful adversarial test. Accordingly, MCL 750.520h does not deny
this defendant, or any other defendant, the right to the effective assistance of counsel. Indeed,
defendant’s constitutional challenge to MCL 750.520h fails.

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Next, defendant argues he was denied the effective assistance of counsel when defense
counsel failed to impeach the victim with her inconsistent testimony and then failed to question
the victim regarding her false testimony. We disagree.

       Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” People v Solloway, 316 Mich. App. 174, 187; 891 NW2d
255 (2016). Generally, a trial court's findings of fact, if any, are reviewed for clear error, and

                                                -6-
questions of law are reviewed de novo. Id. at 188. “Clear error exists if the reviewing court is
left with a definite and firm conviction that the trial court made a mistake.” People v Armstrong,
490 Mich. 281, 289; 806 NW2d 676 (2011). However, because defendant failed to raise this
issue in an appropriate motion in the trial court, or more for a hearing pursuant to People v
Ginther, 390 Mich. 436, 443-444; 212 NW2d 922 (1973), no factual record has been created on
which this Court may evaluate defendant’s claim of ineffective assistance of counsel.
Accordingly, our review is limited to errors apparent from the record. People v Jordan, 275
Mich. App. 659, 667; 739 NW2d 706 (2007).

        Effective assistance of counsel is presumed, and criminal defendants have a heavy burden
of proving otherwise. People v Schrauben, 314 Mich. App. 181, 190; 886 NW2d 173 (2016).
When claiming ineffective assistance of counsel, it is a defendant's burden to prove “(1)
counsel's performance was deficient, meaning that it fell below an objective standard of
reasonableness, and (2) but for counsel's error, there is a reasonable probability that the outcome
of the defendant's trial would have been different.” Solloway, 316 Mich. App. at 188,
citing Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). A
defendant must show that “but for counsel's deficient performance, a different result would have
been reasonably probable.” Armstrong, 490 Mich. at 290, citing Strickland, 466 U.S. at 694–696.
“[D]efendant has the burden of establishing the factual predicate for his claim
of ineffective assistance of counsel[.]” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

        Defendant first argues that trial counsel should have impeached the victim’s trial
testimony (that the abuse happened more than two times) with her preliminary examination
testimony (that the abuse happened more than five times). At the preliminary examination, the
victim testified as follows:

                Q. Okay. Now, did this happen one time?

                A. No.

                Q. How many times did it happen?

                A. More than five.

                Q. More than five. Can you tell me about another time it happened?

                A. It was all the same thing.

                                                 * * *

                Q. . . . And did this happen on – all on one day or more than one day?

                A. More than one day.

At trial, the victim testified as follows:

                Q. Now, do you know how many times in your whole life, [defendant]
        did that to you?

                                                -7-
               A. No.

               Q. Was it more than one?

               A. Yes.

               Q. More than two?

               A. I believe so.

         We reject defendant’s claim that the victim’s preliminary examination testimony and her
trial testimony are inconsistent. The victim clearly testified that the incidents occurred on more
than one day. Her statement that “[i]t was all the same thing” likely meant that the incidents
involved the same acts. Moreover, as the prosecution points out, at trial, the victim was only
asked whether the abuse happened more than two times. She was not asked whether it happened
as many as or more than five times. Further, had defense counsel pointed out the alleged
inconsistency, it may have led the victim to testify at trial to more instances of abuse, which
could have been harmful to defendant. Defendant has failed to overcome the presumption that
trial counsel declined to further question the victim regarding the number of incidents as a matter
of sound strategy. See Heft, 299 Mich. App. at 83. Therefore, defendant fails to establish that
trial counsel’s performance was objectively unreasonable.

        Defendant also argues that trial counsel should have questioned the victim regarding why
she lied about not knowing her mother’s friend, Brandi Langston. At trial, the victim did not
recall a woman named “Brandi,” but several witnesses, and defendant, all testified that Langston
had lived with the victim and her mother, and had watched the victim and her siblings while their
mother was working. Defendant argues that trial counsel should have asked the victim why she
lied, which could have revealed motive and fabrication. However, while the victim did not recall
Langston, there was nothing to suggest that she “intentionally lied,” rather than forgot who
Langston was and that Langston had lived with her. Further, defendant fails to overcome the
presumption that defense counsel’s decision to merely impeach the victim’s testimony with the
testimony of the other witnesses, rather than accuse her of lying in front of the jury, was sound.
See Heft, 299 Mich. App. at 83. Therefore, defendant again fails to establish that trial counsel’s
performance was objectively unreasonable. Accordingly, we conclude that defendant’s claims of
ineffective assistance of counsel are without merit.

                            C. PROSECUTORIAL MISCONDUCT

      Finally, defendant argues that he was denied a fair trial due to the prosecutor’s improper
remarks during closing argument. We disagree.

        Although defendant did raise a contemporaneous objection to the first alleged instance of
misconduct, this issue is nevertheless unpreserved because defendant failed to request a curative
instruction, and wholly failed to object to the second claimed instance of misconduct. Solloway,
316 Mich. App. at 201. Accordingly, we review defendant’s unpreserved claims of prosecutorial
misconduct for plain error affecting substantial rights. People v Brown, 294 Mich. App. 377, 382;
811 NW2d 531 (2011).

                                                -8-
       “The test of prosecutorial misconduct is whether the defendant was denied a fair and
impartial trial. Prosecutorial misconduct issues are decided on a case-by-case basis, and the
reviewing court must examine the record and evaluate a prosecutor’s remarks in context.”
Brown, 294 Mich. App. at 382-383 (citations omitted). “Although a prosecutor may not argue
facts not in evidence or mischaracterize the evidence presented, the prosecutor may argue
reasonable inferences from the evidence.” People v Watson, 245 Mich. App. 572, 588; 629
NW2d 411 (2001).

       In closing argument, the prosecutor argued that defendant’s stepfather, Raymond Akers,
had “lied to the Sergeant and wouldn’t tell him where [defendant] lived.” Defense counsel
objected, asserting that the prosecutor had mischaracterized the testimony because Akers had not
lied. The trial court overruled the objection. The prosecutor continued:

              I’m allowed to continue with this. So he could have said to the Sergeant,
       yeah, [defendant] lives with us. He doesn’t. He said, I’m not telling you where
       [defendant] lives. So here’s a stepfather trying to protect his stepson from the
       police. So maybe he knew something, maybe [defendant] admitted it to him, I
       don’t know; but that’s certainly not in evidence.

        With regard to the prosecutor’s argument that Akers lied, the prosecution agrees that this
was a mischaracterization because Akers testified that he refused to tell the police where
defendant lived, but there was no evidence that he lied. Regardless, an inaccurate statement by
the prosecutor does not require reversal where it is “isolated, brief, and did not affect the
outcome of defendant’s trial.” People v Unger, 278 Mich. App. 210, 239; 749 NW2d 272, 294
(2008). In this case, the prosecutor’s remark was brief and isolated. Further, although the trial
court overruled trial counsel’s objection, the prosecutor subsequently argued that Akers said,
“I’m not telling you where [defendant] lives” rather than that he lied. Moreover, the trial court
instructed the jury that “[t]he lawyers’ statements and arguments are not evidence,” and “jurors
are presumed to follow their instructions.” Id. at 237. Accordingly, the prosecutor’s brief
remark did not affect the outcome of defendant’s trial. Defendant was not denied a fair trial by
this remark.

        With regard to the prosecutor’s argument that Akers was protecting defendant because
defendant may have admitted the crime to him, the prosecutor admitted that there was no
admission “in evidence.” Rather, the prosecutor was making an inference from the evidence. As
noted, a prosecutor may argue reasonable inferences from the evidence. Watson, 278 Mich. App.
at 588. Moreover, the trial court’s instruction that the attorneys’ statements and arguments were
not evidence cured any error. See Unger, 278 Mich. App. at 237. Further, because a curative
instruction, if requested, could have alleviated any prejudicial effect, any error did not deny
defendant a fair trial or affect the outcome of the proceedings. Id. Therefore, reversal is not
warranted. Id. at 235.




                                               -9-
         We affirm defendant’s convictions and sentences, but vacate the late penalty assessed by
the trial court, and remand for entry of a corrected judgment of sentence. We do not retain
jurisdiction.


                                                           /s/ Thomas C. Cameron
                                                           /s/ Kathleen Jansen
                                                           /s/ Peter D. O’Connell




                                              -10-